Montgomery, J.
In this case it appears that, while plaintiff was driving east, the front wheel of her buggy was struck by a car approaching from the west. The testimony shows that she turned in towards the track to pass another buggy standing by the curb. Before this inturn was made, the appearance did not indicate to the motorneer any danger. It is defendant’s contention that the turn was made so suddenly that the motorneer had not time to check the car after discovering plaintiff’s danger, and that the case falls within the case of Fritz v. Railway Co., 105 Mich. 50 (62 N. W. 1007), and is not within any exception to the rule there laid down. The circuit judge so held.
The evidence tended to show that there was standing by the side of the road a buggy, which made it necessary for the plaintiff to turn in towards the track, and that she did in fact turn in. One witness testified that she turned in towards the track when she was about 20 feet from the other buggy, and that at this time the car which came in contact with her was half a block away. The- block, according to the offer of proof, treated as made, was 500 feet in length, and the plaintiff offered to show that the car could be stopped on that track within 100 feet. It is true that one witness was made to state, on cross-examination, that from the time plaintiff turned in on the track until she was struck did not take very long, and, in *297answer to'the question, “Wasn’t it instantly, almost?” replied that it was. The examination was attempted of another witness upon this subject, on cross-examination, when the following occurred:
“ Q. If she was midway between the curb and street-railway track, how did she get within a foot of the track ?
“ A. When the car struck her, she was pretty well past this other buggy, and she had to come near to the track.
“Mr. Brennan: I don’t want that.
“Mr. Humphrey: I object.
“The Court: Ask another question.”
The circuit judge held that the plaintiff was guilty of negligence in going so near the track without looking for the approaching car. We think the question whether the plaintiff was in position to have been seen by the motorneer a sufficient length of time to have enabled him to stop the car was a question for the jury. See Tunison v. Weadock, 130 Mich. 141 (89 N. W. 703), and cases cited; Quirk v. Railway, 130 Mich. 654 (90 N. W. 673).
Judgment reversed, and a new trial ordered.
Hooker, C. J., and Moore, J., concurred with Montgomery, J.